Citation Nr: 1729735	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 2003 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a January 2016 decision, the Board largely agreed with the RO's September 2013 decision and also denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2016 Joint Motion for Partial Remand, the Court vacated the Board's January 2016 decision and remanded the claim to the Board for further development.  Specifically, the Court agreed that the Board failed to take into account that the RO awarded service connection for a lumbar and thoracic spine disability in September 2013, which relied on the same service treatment records the Board used when denying the Veteran's service connection for his bilateral knee disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Service treatment records show that in May 2003, the Veteran reported no history of painful joints.  In January 2008, the Veteran reported he was not wounded or hurt during deployment, had excellent health in the past month, no falls were noted and his health was similar to before he deployed.  In October 2008, the Veteran reported that he experienced a blast during active duty but that he did not experience any physical harm.  In January 2009, the Veteran again noted that he was in excellent health, and that he was not injured or physically hurt during active duty and had no trouble with his joints.

In October 2011, the Veteran saw his private physician for his knee pain.  The Veteran reported that during active duty grenade training in Iraq, he suffered from several falls and rolls on uneven, hard terrain while exiting a Humvee which caused injury to both knees.  The Veteran stated that these injuries were attended to in the field.  The Veteran complained of progressive pain and dysfunction in the right knee.  The physician noted that the Veteran had pain in the anterior and posterior compartments of the right knee which was concomitant with clicking, popping and grinding and had pain in the posterior compartment of the left knee which was concomitant with clicking, popping and grinding.  Both knees also gave out at random times.  Range of motion was within normal limits, although it was painful throughout motion.  Crepitus was noted.  The Veteran was diagnosed with post traumatic residual degenerative joint disease of the right and left knee.  The physician opined that it was more likely than not that the right and left knee were directly and causally related to his active duty injury.  The physician stated that this was a permanent and progressive condition.

In September 2013, the Veteran was afforded a VA examination for his claim.  The examiner noted a diagnosis of bilateral knee patellofemoral irregularity.  The Veteran stated that he injured his knees during active duty when jumping off of a Humvee on several occasions.  The examiner stated that there was no evidence of post traumatic degenerative joint disease of the knees.  There was stiffness in both knees with perceived grinding with movement but no locking or instability.  Both knees gave way.  Range of motion for the right and left knee was flexion at 140 degrees and extension at 5 degrees.  There was guarding and pain behavior.  There was also functional loss due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  X-rays showed mild patellofemoral irregularity and no prominent finding for age.  There was no effusion or crepitus with any passive motion.  There was also no knee deformity other than mild genu valgus.  The examiner noted that the Veteran walked stiffly with an antalgic gait which was disproportionate to his examination, without the use of an ambulatory aid and appeared to shuffle down the hall while wearing flip flops.  

The examiner opined that the claimed condition of degenerative joint disease in the left and right knee was less likely than not incurred in or caused by the claimed in service injury.  The examiner stated that there was no evidence of degenerative joint disease in either knee on the x-rays.  In addition, the examiner said that although the private physician in October 2011 diagnosed the Veteran with post traumatic residuals of degenerative joint disease, there were no x-rays done to confirm this diagnosis.  In addition, in contrast to the October 2011 examination where crepitus was found, no crepitus was found during the VA examination.  Further, the examiner explained that during active duty there were no joint complaints documented and that following discharge the Veteran worked as a personal trainer for six months.  In addition, there was no documentation of knee complaints until October 2011 and that the Veteran had significant pain behavior versus objective findings on this examination.  Finally, the examiner stated that the Veteran had not mentioned any knee complaints to the VA where he sought care.

In May 2014, the Veteran's fellow soldier, J.W., submitted a statement regarding the Veteran's injuries to his knees during service.  J.W. stated that he was deployed to Iraq with the Veteran from October 2007 to October 2008, and that during that time they had training exercises where they would jump from the turret of the Humvee onto very rugged, rocky and uneven terrain.  On multiple occasions, J.W. saw the Veteran fall to the ground, and specifically remembered one time where the Veteran fell and struggled to get back up.  At that time the Veteran said he hurt his knee and J.W. noticed the Veteran limping severely.  J.W. said that the Veteran did not seek medical care at that time because the attitude during service was to "suck it up and press on."  Overall, J.W. noticed the Veteran limping a lot during deployment and complaining about his knee pain often.  J.W. believed that there was no doubt that the Veteran's problems were a direct result from his tour in Iraq.

In July 2014, the Veteran's fellow soldier, J.Wa., also submitted a statement regarding the Veteran's injuries to his knees during service.  J.Wa. described that on a daily basis himself and the Veteran performed battle drills.  He explained that they wore full gear and would climb into tight spaces as well as run and jump off the top of vehicles and carry simulated casualties during the drills.  In addition, J.Wa. stated that as the Veteran was a driver, it was his job to help the gunner carry ammunition and gun to and from the vehicle before and after missions which entailed him jumping up and down from vehicles several times per day.  J.Wa. felt that doing this while wearing gear could compress the spine and damage the knees after doing it so many times on an almost daily basis.   

In April 2016, the Veteran submitted a statement regarding his claim.  The Veteran stated that tasks were becoming increasingly difficult due to pain in his back and knees.  The Veteran also described how he wore 70 pounds of gear every day for 12 hour shifts during active service.  In addition, he felt that the September 2013 VA examination was inadequate because the examiner was a Family Nurse Practitioner instead of a doctor qualified to provide an orthopedic examination.  The Veteran also said that the nurse did not use any measuring devices during his examination.  

In March 2017, the Veteran's representative sought an independent medical review of the Veteran's file.  The Board notes that this was not a review requested by the VA.  The physician that reviewed the Veteran's files was an Orthopedic Surgeon and a former Lieutenant Commander in the United States Navy.  The surgeon also served as a Navy Flight Surgeon.  Upon review and reference to medical literature, the surgeon noted that the Veteran experienced both of the classic etiologies for his knee disability which included jumping onto rocky and uneven terrain.  The surgeon also pointed to the September 2013 VA examination, noting that an MRI was necessary for evaluating this type of injury in order to reveal softening of the articular surfaces.  In addition, the surgeon stated that as the most relevant x-rays of the patellofemoral joint were never ordered it was difficult to ascertain most accurately the status of the patellofemoral joint.  Overall, the surgeon stated that the nurse that performed the September 2013 VA examination would not have been fully qualified to determine an accurate diagnosis of the Veteran's disability without having the appropriate training and equipment.  The surgeon opined that based on his training, experience and interview of the Veteran and a thorough review of the records it was at least as likely as not that the Veteran's present bilateral patellofemoral condition was the direct result of his duties performed while on active duty.  The surgeon reasoned that the cause of his injury was the result of two different types of patellofemoral compression: direct striking the anterior aspect of the knee against rocky terrain and the joint compression secondary to the repetitive jumping from a height of at least five feet from the top of a Humvee with a 70 pound pack, on a daily basis.  The Board notes that the surgeon did not conduct any x-ray or MRI examinations on the Veteran during this time.

Accordingly, the Board finds a remand is warranted for further evidentiary development as the examination report for the bilateral knee disability is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

In light of the inadequate opinion and examination with regards to this claim, the Veteran must be afforded a new examination and opinion for his bilateral knee disability.  Specifically, the new examination must be provided by a physician who specializes in orthopedics or an appropriate substitute, and must consider the March 2017 medical literature submitted, the Veteran's May and July 2014 buddy statements, as well as the RO's September 2013 decision to grant service connection for a lumbar and thoracic spine disability.

As the appeal is being remanded, the Veteran's VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any further outstanding VA and private treatment records and make note in the file that nothing was found, if necessary.

2. After completion of the foregoing, schedule the Veteran for a VA examination with an orthopedic specialist, or an appropriate substitute if unavailable, for his bilateral knees disability claim.  The claims folder and any pertinent medical records should be made available for review by the examiner.  

After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee disability was caused by or incurred during active duty service.

The examiner should consider the RO's September 2013 decision that granted service connection for a lumbar and thoracic spine disability when considering the evidence.  Specifically, though the Veteran said he was in "excellent health" on service treatment records, the examiner should reconcile these statements with the RO's September 2013 decision.  In addition, the examiner should also consider the medical literature submitted in March 2017 as well as the buddy statements submitted in May and July 2014.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




